Opinion issued February 24, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00137-CV
                            ———————————
                          IN RE BAKER HUGHES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Baker Hughes, has filed a petition for writ of mandamus seeking an

order directing the trial court to enter a second order denying Baker Hughes’s motion

to compel arbitration.1 We deny the petition.




1
      The underlying case is Christopher Schneider v. Baker Hughes Co., cause number
      2020-40839, pending in the 334th District Court of Harris County, Texas, the
      Honorable Dawn Rogers presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Landau.




                                        2